427 So.2d 235 (1983)
Dr. Sidney SCHREIBER, Administrator of the Estate of Pearl Simon, Deceased, Appellant.
v.
Alfred PALMER, Appellee.
No. 82-1284.
District Court of Appeal of Florida, Third District.
February 15, 1983.
Golding & Wagenheim, Sheldon Golding, Fort Lauderdale and Michael A. Gerrard, for appellant.
Julius H. Erstling and Helen Erstling, South Miami, for appellee.
Before NESBITT, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
This case was previously before us to review an award of attorney's fees to appellee for services rendered as curator, personal representative and attorney to the estate of the deceased, In re Estate of Morris Simon, 402 So.2d 26 (Fla. 3d DCA 1981), wherein we reversed the $25,000 fee as being excessive and remanded for further consistent proceedings. On remand, a successor judge without reviewing the record, awarded a fee of $18,000.
It is unnecessary to again set out the facts. On our consideration of the record, and an application of Section 733.617, Florida Statutes (1979) (the attorney fees statute), a fee of $18,000 is still excessive. The assets of the estate consist entirely of cash totalling $77,500; the name and address of the deceased's sole survivor was among his personal effects along with two bank books accounting for all of the assets. When a *236 letter was finally sent to the survivor-widow, a response was received from her attorney, which led to discovery of all the information needed to close the estate. There was nothing complex about the case, as admitted, which an attorney, even one inexperienced in the subject matter, could not have concluded in one-half the 150 hours appellee claims were required.
A very generous fee is determined by allowing for 75 hours of labor, including that of the nonlawyer assistant, compensated for at $125 per hour  the hourly rate that appellee charges for routine legal work.
We reverse and remand with instructions to reduce the fee award to $9,375 and to forthwith return to the estate the excessive amounts which have already been paid.